DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/2020 has been entered.
Claims 1-12 are pending as amended on 11/5/2020.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12
The scope of claim 1 is unclear due to the grammatical structure of the claim. The only positively recited method step in claim 1 is “keeping a mass ratio of the aprotic amide solvent and the lactone solvent… constant within a range of from 30:70 to 50:50…” 
The recitation “in preparation of a polyimide through reaction of a diamine component and …dianhydride in an organic solvent” is not a positively recited step, and therefore, it is unclear whether the presently recited method for controlling actually requires or includes a step of reacting a diamine component and dianhydride. 
The recitation “so as to convert a cis structure… in the formed polyimide to a trans structure… to obtain a proportion of the trans-structure of 50 mol% or more” is not a positively recited step, and therefore, it is unclear whether the presently recited method actually requires obtaining a polyimide having 50 mol% trans-structure.
Independent claim 3 contains similar language, and is therefore unclear for the same reasons discussed above with regard to independent claim 1. Claims 2 and 4-12 are also rejected for the same reasons discussed above due to their dependence from claim 1 or claim 3.
The examiner suggests amending the claims to include positive steps to clearly set forth the metes and bounds of the entire claimed process (e.g., by using verbs such as “preparing,” “reacting,” and “obtaining,” rather than “in preparation,” “through reaction,” and “to obtain”).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Dependent claims 7 and 11 recite keeping the amount of aprotic amide solvent in the organic solvent within a range of 25-60 mass %. However, independent claims 1 and 3 require the mass ratio of amide:lactone solvent to be within 30:70 to 50:50. It is not possible for the amount of amide solvent to be above 50 mass%, while also satisfying the amide:lactone ratio range of claims 1 and 3. Therefore, because the range recited encompasses values above 50 mass%, claims 7 and 11 fail to properly further limit claims 1 and 3, respectively.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suenaga et al (WO 2015002273; English language equivalent US 2016/0137789 cited herein), as evidenced by Takezawa et al (JP 2009-286706, included machine Hasegawa et al (Solution‐processable colorless polyimides derived from hydrogenated pyromellitic dianhydride with controlled steric structure. Journal of Polymer Science Part A: Polymer Chemistry, 51(3), 575-592, 2013).
As to claims 3, 4, 9, 11 and 12, Suenaga discloses the preparation of a polyimide by reaction of a diamine component (in particular, 2,2-bis(trifluoromethyl)benzidine, TFDB, an aromatic diamine having 6 to 28 carbon atoms) and 1,2,4,5-cyclohexanetetracarboxylic dianhydride (HPMDA) in an organic solvent containing a combination of dimethylacetamide (DMAC, an aprotic amide solvent) and butyrolactone (GBL, a lactone solvent) [0146]. 
In Suenaga’s example 1 [0146], the mass ratio of DMAC:GBL is kept constant at 26.75:62.42 (i.e., 30:70), which falls within the range recited in claim 3, and the temperature is kept constant at 170 C for a reaction time of 5 hours, which fall within the ranges recited in claims 4 and 9. The amide solvent DMAC is present in the organic solvent in an amount of 30% by mass, which falls within the range recited in claim 11.
Suenaga fails to specifically teach that the HPMDA reactant is the 1S, 2R, 4S, 5R isomer. 
However, Suenaga discloses the production of 1,2,4,5-cyclohexanetetracarboxylic dianhydride by hydrogenation of pyromellitic acid [0144]. 
The instant specification teaches that the cis 1S, 2R, 4S, 5R isomer is easily formed by any of the methods utilized to produce HPMDA because it has the thermodynamically most stable steric structure, and cites Takezawa (PTL1) [0004]. Takezawa teaches various methods which have been utilized to form 1,2,4,5-
Additionally, Hasegawa discloses polyimides derived from hydrogenated pyromellitic dianhydride, and teaches that conventional hydrogenated pyromellitic dianhydride utilized to form polyimide is 1S,2R,4S,5R cyclohexanetetracarboxylic dianhydride (H-PMDA) (abstract, left column). 
Given that Suenaga does not specify any particular isomer of HPMDA utilized, the person having ordinary skill in the art would have had reasonable basis to conclude that the HPMDA utilized in the process of Suenaga is the conventional hydrogenated pyromellitic dianhydride, that is, 1S,2R,4S,5R cyclohexanetetracarboxylic dianhydride (H-PMDA). It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out Suenaga’s polymerization by utilizing the 1S, 2R, 4S, 5R isomer as the HPMDA reactant disclosed by Suenaga in order to obtain the product intended by Suenaga.
Suenaga fails to specifically teach that the method results in the conversion of the 1S,2R,4S,5R cyclohexanetetracarboxylic dianhydride structure in the formed polyimide to the 1R,2S,4S,5R cyclohexanetetracarboxylic dianhydride structure. Suenaga further fails to specifically teach that the method is for “controlling a proportion of the trans-structure” as presently recited. 
However, according to the instant specification, the reaction temperature is preferably 170-200 C, and the higher the reaction temperature, the larger the proportion of trans-structure [0022]. The instant specification further provides that the reaction time is preferably 1-72 hours, and the longer the reaction time, the larger the proportion of trans-structure [0023].
Suenaga suggests a process which is substantially identical to the process which results in the presently recited cis-trans conversion as described in the instant specification, particularly with respect to reaction temperature/length, solvent types and solvent proportions.
Given that the features of the instant process which are responsible for cis to trans conversion are also features of Suenaga’s process, there is reasonable basis to conclude that modified Suenaga suggests a process wherein at least some amount of the cis-structure H-PMDA converts to the trans-structure 1R,2S,4S,5R cyclohexanetetracarboxylic dianhydride, and furthermore, that the proportion of trans-structure is controlled by the conditions of Suenaga’s reaction.
As to claim 10, modified Suenaga suggests a process according to claim 3, as set forth above. Suenaga further teaches that the temperature of the imidation is preferably from 160-190 C from the viewpoint of reactivity and preventing gelation [0089]. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out Suenaga’s imidation at any temperature within Suenagas most preferred range of 160-190 C in order to achieve the desired balance between reactivity (improved at higher temperatures) and prevention of gelation (worse at higher temperatures), including a temperature of 190 C, which falls within the presently prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to claims 1, 2 and 5-8, modified Suenaga suggests a method according to claims 3, 4 and 9-12, as set forth above. Suenaga fails to specifically teach 50 mol% or more of trans-structure in the formed polyimide. However, according to the instant specification, the reaction temperature is preferably 170-200 C, and the higher the reaction temperature, the larger the proportion of trans-structure [0022]. The instant specification further provides that the reaction time is preferably 1-72 hours, and the longer the reaction time, the larger the proportion of trans-structure [0023].
Suenaga suggests a process which is substantially identical to the process which results in the presently recited cis-trans conversion as described in the instant specification, particularly with respect to reaction temperature/length, solvent types and solvent proportions. In particular, Suenaga teaches that the temperature of the imidation is preferably from 160-190 C from the viewpoint of reactivity and preventing gelation, and the reaction time is from 0.5-10 hours [0089].
In light of Suenaga’s disclosure, the person having ordinary skill in the art would have been motivated to increase the reaction temperature to any temperature within Suenaga’s more preferred range up to 190 C in order to improve reactivity, and would have been motivated to increase reaction time to any length within Suenaga’s disclosed range up to 10 hours in order to increase the degree of polymerization. It would have been obvious to the person having ordinary skill in the art, therefore, to have selected any appropriate reaction temperature and length within Suenaga’s disclosed ranges in .

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguro et al (US 2004/0266979), as evidenced by Takezawa et al (JP 2009-286706, included machine translation cited herein) and in view of Hasegawa et al (Solution‐processable colorless polyimides derived from hydrogenated pyromellitic dianhydride with controlled steric structure. Journal of Polymer Science Part A: Polymer Chemistry, 51(3), 575-592, 2013).
As to claims 3, 4, 9, 11 and 12, Oguro discloses the preparation of a polyimide by reaction of a diamine component (in particular, an aromatic diamine having 6 to 28 carbon atoms [0020]) and 1,2,4,5-cyclohexanetetracarboxylic dianhydride (HPMDA) [0018] in an organic solvent containing a combination of dimethylacetamide (DMAC, an aprotic amide solvent) and butyrolactone (GBL, a lactone solvent) [0022]. See also the exemplified polyimide in [0051].  
In Oguro’s example 3 (see [0051] and [0049]), the mass ratio of DMAC:GBL is kept constant at 7.0:27.8 (i.e., ~20:80).
Oguro fails to specifically teach keeping the ratio of amide solvent:lactone solvent within a range of 30:70 to 80:20. However, Oguro broadly discloses [0022] several examples of usable solvents, and names GBL and DMAC in [0022] as the two most 
Oguro fails to specifically teach that the HPMDA reactant is the 1S, 2R, 4S, 5R isomer. 
However, Oguro discloses the production of 1,2,4,5-cyclohexanetetracarboxylic dianhydride [0046] by hydrogenation of pyromellitic acid [0047]. 
The instant specification teaches that the cis 1S, 2R, 4S, 5R isomer is easily formed by any of the methods utilized to produce HPMDA because it has the thermodynamically most stable steric structure, and cites Takezawa (PTL1) [0004]. Takezawa teaches various methods which have been utilized to form 1,2,4,5-cyclohexanetetracarboxylic dianhydride having a cis structure, including hydrogenation 
Additionally, Hasegawa discloses polyimides derived from hydrogenated pyromellitic dianhydride, and teaches that conventional hydrogenated pyromellitic dianhydride utilized to form polyimide is 1S,2R,4S,5R cyclohexanetetracarboxylic dianhydride (H-PMDA) (abstract, left column). 
Given that Oguro does not specify any particular isomer of HPMDA utilized, the person having ordinary skill in the art would have had reasonable basis to conclude that the HPMDA utilized in the process of Oguro is the conventional hydrogenated pyromellitic dianhydride, that is, 1S,2R,4S,5R cyclohexanetetracarboxylic dianhydride (H-PMDA). It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out Oguro’s polymerization by utilizing the 1S, 2R, 4S, 5R isomer as the HPMDA reactant disclosed by Oguro in order to obtain the product intended by Oguro.
Oguro fails to specifically teach that the method results in the conversion of the 1S,2R,4S,5R cyclohexanetetracarboxylic dianhydride structure in the formed polyimide to the 1R,2S,4S,5R cyclohexanetetracarboxylic dianhydride structure. Oguro further fails to specifically teach that the method is for “controlling a proportion of the trans-structure” as presently recited. 
However, according to the instant specification, the reaction temperature is preferably 170-200 C, and the higher the reaction temperature, the larger the proportion of trans-structure [0022]. The instant specification further provides that the reaction time is preferably 1-72 hours, and the longer the reaction time, the larger the proportion of trans-structure [0023].
Oguro suggests a process which is substantially identical to the process which results in the presently recited cis-trans conversion as described in the instant specification, particularly with respect to reaction temperature/length, solvent types and solvent proportions (in Oguro’s example 3, the reaction temperature is kept constant at 180 C (i.e., a temperature within the presently recited range of 170 C or more) for 6 hours (i.e., within the presently recited range of 3-72 hours).
Given that the features of the instant process which are responsible for cis to trans conversion are also features of Oguro’s process, there is reasonable basis to conclude that modified Oguro suggests a process wherein at least some amount of the cis-structure H-PMDA converts to the trans-structure 1R,2S,4S,5R cyclohexanetetracarboxylic dianhydride, and furthermore, that the proportion of trans-structure is controlled by the conditions of Oguro’s reaction.
As to instant claim 10, Oguro suggests a method according to claim 3, as set forth above. Oguro further teaches holding the reaction temperature within a range of 150-250 C, and that below 150 C, the molecular weight is not sufficiently increased [0030]. The person having ordinary skill in the art would have been motivated to carry out the reaction of Oguro utilizing any temperature within the range disclosed by Oguro in order to achieve the desired increase in molecular weight. It would have been prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to claims 1, 2 and 5-8, modified Oguro suggests a method according to claims 3, 4 and 9-12, as set forth above. Oguro fails to specifically teach 50 mol% or more of trans-structure in the formed polyimide. However, according to the instant specification, the reaction temperature is preferably 170-200 C, and the higher the reaction temperature, the larger the proportion of trans-structure [0022]. The instant specification further provides that the reaction time is preferably 1-72 hours, and the longer the reaction time, the larger the proportion of trans-structure [0023]. Example 3 in Table 1 of the instant specification shows that a reaction time of 5 hours at 180 C is sufficient to obtain 59% trans structure. 
Oguro suggests a process which is substantially identical to the process which results in the presently recited cis-trans conversion as described in the instant specification, particularly with respect to reaction temperature/length and solvent types. In particular, Oguro exemplifies [0051] a reaction conducted at the same temperature as instant example 3 (180 C) for a longer reaction time than instant example 3 (6 hours versus 5 hours). Given the reaction temperature and reaction length are taught to be critical variables for determining degree of cis-trans isomerization, there is reasonable basis to conclude that the proportion of trans-structure in Oguro’s example 3 is higher 
Alternatively, in light of Oguro’s disclosure, the person having ordinary skill in the art would have been motivated to increase the reaction temperature to any temperature within Oguro’s preferred range of 150-250 C in order to increase molecular weight, and would have been motivated to increase reaction time to any length within Oguro’s disclosed range up to 10 hours in order to increase the degree of polymerization. It would have been obvious to the person having ordinary skill in the art, therefore, to have selected any appropriate reaction temperature and length within Oguro’s disclosed ranges in order to achieve the desired degree of polymerization, including temperatures and lengths which correspond to a proportion of trans structure within the presently recited range of 50 mole% or more. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. See MPEP 2145 II.

Response to Arguments
Applicant's arguments and Declaration filed 11/5/2020 have been fully considered.
Applicant argues (p 6) that a prima facie case of obviousness over Oguro has not been made for the reasons provided in the remarks filed 9/8/2020. Applicant’s argument is not persuasive for the reasons set forth in the advisory action mailed 9/22/2020 (paragraphs 4-7). 
Applicant argues (p 7) that the Examiner previously acknowledged that the yield of trans-isomer of instant examples 2 and 3 is unexpectedly higher than the yield of 
Applicant argues (p 7 of remarks) that the ratio of amide:lactone is the overriding factor in producing unexpected results. The declaration submitted on 11/5/2020 similarly states (paragraphs 5-7) that increased trans-isomer yield is mainly influenced by amide/lactone ratio and that none of the other reaction conditions would be critical or affect results. The declaration specifically states (paragraphs 11-12) that increased trans-isomer yield would not be limited to the reaction temperatures and times utilized in the instant examples. The declaration further states that while temperature can influence the rate of reaction, it would not affect the trans-isomer yield (paragraph 11), and while reaction time can influence degree of reaction completion, it would not affect trans-isomer yield (paragraph 12). 
The statements in the declaration are not supported by evidence or reasoning, and are therefore not persuasive as they are conclusory in nature. The statements also directly contradict the instant specification, which discloses that the reaction temperature is preferably 170-200 C, and the higher the reaction temperature, the larger the proportion of trans-structure [0022]. The instant specification further provides that the reaction time is preferably 1-72 hours, and the longer the reaction time, the larger the proportion of trans-structure
Consistent with [0022-23] of the instant specification, the trans-isomer yields of instant examples 1-3 appear to depend on the reaction temperature and reaction length. In particular:
Examples 2 and 3 both have a reaction time of 5 hours. However, example 3 is carried out at a slightly lower temperature (180 C) than example 2 (190 C), and the yield of trans-isomer for example 3 (59%) is slightly lower than the yield of example 2 (63 mol%). 
Examples 1 and 2 both have a reaction temperature of 190 C. However, the reaction time for example 1 (3 hours) is substantially shorter than the reaction time for example 2 (5 hours), and the yield of trans-isomer for example 1 substantially lower (29%) than the yield of trans-isomer for example 2 (63%). 
Given [0022-23] of the instant specification as well as the limited number of examples, it is impossible to draw any conclusion with regard to the criticality of amide:lactone ratio on trans-isomer yield. Without further data points, one cannot rule out the possibility that the yield of trans-isomer for examples 1-3 is solely or partially correlated with reaction time/temperature (as would be consistent with the statements in the instant specification at paragraphs [0022-23]). 
In order to establish that the yield of trans-isomer is mainly influenced by amide/lactone ratio, Applicant would need to provide more evidence or reasoning. For example, if Applicant wishes to establish by way of evidentiary data that amide/lactone ratio is the only critical factor in determining trans-isomer yield, Applicant may need to provide a sufficient number of data points wherein only one variable is changed. For example, but not limited to, Applicant could provide a data set wherein amide/lactone 
Additionally, with regard to the rejection over Suenaga, the prior art exemplifies an amide:lactone ratio of 30:70. Instant example 1 (which has an amide:lactone ratio of 20:80 and is therefore representative of the amide:lactone ratio in Oguro), is not representative of the amide:lactone ratio of Suenaga. Therefore, Applicant’s arguments above with regard to Oguro do not apply to the rejection over Suenaga.
Applicant argues (p 8) that claims 1 and 3 differ, and therefore an objection to one of the claims as being a duplicate would be inappropriate. The examiner similarly finds that, in view of the amendment to claim 1 reciting a particular proportion of trans-structure, claims 1 and 3 are no longer substantial duplicates. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL KAHN/Primary Examiner, Art Unit 1766